EXHIBIT 99.1 Washington Banking Company Earns $1.6 Million in First Quarter for Common Shareholders; Balance Sheet Strength Facilitates City Bank Acquisition OAK HARBOR, WA  April 22, 2010  Washington Banking Company (NASDAQ: WBCO) , the holding company for Whidbey Island Bank, today reported that its strong capital ratios, stable credit quality and healthy core deposit growth contributed to another profitable quarter. Washington Banking earned $2.0 million in the first quarter of 2010, compared to $1.7 million in the preceding quarter and $1.6 million for the first quarter a year ago. Net income available to common shareholders totaled $1.6 million, or $0.10 per diluted share in the first quarter, compared to $1.3 million, or $0.11 per diluted common share, in the preceding quarter, and $1.2 million, or $0.13 per diluted common share, in the first quarter a year ago, when there were fewer shares outstanding. The highlight of the year so far is the successful bid for the FDIC-assisted acquisition of City Bank of Lynnwood, which we announced last Friday, said Jack Wagner, President and Chief Executive Officer. 
